WESTENHAVER, D. J.
Epitomized Opinion
On Exceptions to Report of Special Master Liquidating Certain Claims
The principal question of law involved in the case is whether damages accruing on breach of ai executory contract for sale and delivery of goods are to be determined as of the -date of the filing of the petition in bankruptcy or as of the date oj the adjudication.
In this case an involuntary petition against the bankrupt was filed May 31, 1921, and the adjudication was made June 21, 1921. Applications were made by the petitioners to have their respective claims liquidated pursuant to section 63-b Bankruptcy Act. The special master to whom the applications were referred has found as a conclusion of law that the damages are to be ascertained as oí the date the petition was filed. It is to this conelu; sion that exceptions have been taken.
Held by District Court of U. S. in confirming special master’s report:
1. An examination of the Bankruptcy Law and of the cases cited convince the court that the anticipatory breach is to be related back to the date oí the filing of the petition and that the damages are to be assessed as of that date. In re Swift 112 Fed. 315, and In re Neff 157 Fed. 57.